DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status:
Claims 1-12, 26, and 36-42		Pending
Claims 1-7, 9-12, 26, 37-38, and 41-42		Elected
Claims 8, 36, 39, and 40				Withdrawn
Claims 13-25 and 27-35			Cancelled 
Prior Art Reference:
Toosky et al.		US 5,860,779

Response to Arguments
Applicant's election with traverse of Species A, figures 1, 4-7, and 9-11, claims 1-7, 9-12, 26, 37-38, and 41-42 in the reply filed on 9/7/2021 is acknowledged.  The traversal is on the ground(s) that “search and examination of the entire application can be made without serious burden to the Examiner or the patent office”.  This is not found persuasive because:
 (1) the search required for the elected invention would not necessarily include a search for the unelected invention since the inventions are classified in different classes, and/or (2) examination is not limited simply to search. In addition to the search, much of the examination is devoted to determining patentability of the claims. Said determination requires the formulation of rejections and responding to applicant's .
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 11-12, 26, 37-38, and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toosky et al. (US 5,860,779).

Regarding claim 1, Toosky discloses fastening insert (abstract) made of plastic with a T-shaped configuration (figs. 18-19) consisting of an insert disc (140) and a shaft (figs. 18-19) which is fixedly arranged on the insert disc (140) via a fastening section (figs. 18-19) and projects beyond the insert disc (140) on one side or on both sides with a functional section (132), of which at least the insert disc (140) can be positioned in a foam material or a composite material (12) during a component manufacturing and can be fastened therein by the component manufacturing, in which the insert disc (140) comprises two fastening sides (figs. 18-19) arranged opposite one another (figs. 18-19), each forming at least partially an abutment face (figs. 18-19), and in which:

b. a metallic functional structure (132) is frictionally anchored to the radial inner side (figs. 18-19) of the hollow cylindrical shaft (figs. 18-19) or is molded in a form-fit manner into the radial inner side (figs. 18-19) of the hollow cylindrical shaft (figs. 18-19), so that a direct outward contact of the metallic functional structure (132) with the composite material is prevented at least adjacent to the insert disc (140) by the shaft (figs. 18-19) surrounding the functional structure (132) and/or by the insert disc (140).

Regarding claim 2, Toosky discloses the fastening insert according to claim 1, the shaft (figs. 18-19) of which is formed closed at one end face (figs. 18-19) adjacent to the insert disc (140) and/or the insert disc (140) of which is formed closed in a central portion adjacent to the shaft (figs. 18-19).

Regarding claim 3, Toosky discloses the fastening insert according to claim 1, the shaft (figs. 18-19) of which comprises an inner thread (138) on the radial inner side (figs. 18-19) in which a wire thread insert (132) is arranged.

Regarding claim 4, Toosky discloses the fastening insert according to claim 3, in which the inner thread (138) has radially outer thread recesses (142) which comprise a continuous or sectionally circumferential free area (figs. 18-19) in order to blunt the thread recess (142) at least in certain portions.

Regarding claim 5, Toosky discloses the fastening insert according to claim 3 in which the wire thread insert (132) ends at a distance from an open or closed axial end (figs. 18-19) of the shaft (figs. 18-19) at the fastening section (figs. 18-19) within the shaft (figs. 18-19).

Regarding claim 6, Toosky discloses the fastening insert according to claim 3, in which the wire thread insert (132) extends beyond an axial exit of the shaft (figs. 18-19) in the functional section (figs. 18-19) and comprises at least one winding tapered in diameter compared to other windings of the wire thread insert (132).

Regarding claim 11, Toosky discloses a component consisting of a foam material or a composite material (12) in which a fastening insert (130) according to claim 1 is fixedly arranged within the foam material or the composite material (12).

Regarding claim 12, Toosky discloses a connection of at least one first and one second component, of which at least the first component (12) is a component according to claim 11, in order to connect the at least one first and one second component (12) to one another by means of a fastening means (22) and the fastening insert (130) in the first component (12).

Regarding
providing a single T-shaped fastening insert (130) or component with a T-shaped fastening insert (130) fastened thereto and
b1. installing a wire thread insert (132) in a thread (138) on a radial inner wall (figs. 18-19) of a shaft (figs. 18-19) of a T- shaped fastening insert (130) or
b2. installing a thread insert (132) or a connecting insert (132) by means of a thermal or mechanical method or an adhesive method in a shaft (figs. 18-19) of the T-shaped fastening insert (130).

Regarding claim 37, Toosky discloses the fastening insert according to claim 4, in which the wire thread insert (132) ends at a distance from an open or closed axial end of the shaft (figs. 18-19) at the fastening section (figs. 18-19) within the shaft (figs. 18-19).

Regarding claim 38, Toosky discloses the fastening insert according to claim 4, in which the wire thread insert (132) extends beyond an axial exit of the shaft (figs. 18-19) in the functional section (figs. 18-19) and comprises at least one winding tapered in diameter compared to other windings of the wire thread insert (132).

Regarding claim 41, Toosky discloses the fastening insert according to claim 5, in which the wire thread insert (132) extends beyond an axial exit of the shaft (figs. 18-19) in the functional section (figs. 18-19) and comprises at least one winding tapered in diameter compared to other windings of the wire thread insert (132).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9-10, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Toosky et al. (US 5,860,779).

Regarding claim 7, Toosky discloses the fastening insert according to claim 1, in which a metallic thread insert (132) or a metallic connecting insert (132) is glued to the radial inner side (figs. 18-19) of the shaft (figs. 18-19) and/or is connected in a force-fit manner to the radial inner side (figs. 18-19) of the shaft (figs. 18-19), preferably by clamping.
	Examiner notes that this claim is considered to be a product-by-process claim due to the limitation of “glued, force-fit, and/or clamping”. The patentability of the product does not depend on its method of production. Determination of patentability is based on the product itself. See MPEP 2113. If the product in the product-by-process claim is the same as or obvious from a product of prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964,966 (Fed. Cir. 1985). (See MPEP 2113.2148). 

Regarding claim 9, Toosky discloses the fastening insert according to claim 7, in which the thread insert (132) or connecting insert (132) ends at a distance (figs. 18-19) from 

Regarding claim 10, Toosky discloses the fastening insert according to claim 7 in which the thread insert (132) comprises a wire thread insert (132) for thread reinforcement.

Regarding claim 42, Toosky discloses the fastening insert according to claim 9, in which the thread insert (132) comprises a wire thread insert (132) for thread reinforcement.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTA S DELISLE (“Bobbi”) whose telephone number is (571)270-3746.  The examiner can normally be reached on M-F: 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERTA S DELISLE/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        

rsd